IN THE SUPREME COURT OF IOWA
                              No. 13–0988

                         Filed February 26, 2016


STATE OF IOWA,

      Appellee,

vs.

DONALD BENJAMIN EARL REED,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Black Hawk County,

Todd A. Geer, Judge.



      Defendant seeks further review of a court of appeals decision

affirming his convictions and 100-year prison sentence.   COURT OF

APPEALS DECISION AFFIRMED IN PART AND VACATED IN PART;

DISTRICT COURT JUDGMENT AFFIRMED IN PART AND REVERSED

IN PART; CASE REMANDED FOR RESENTENCING.



      Mark C. Smith, State Appellate Defender, and Patricia Reynolds,

Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Linda J. Hines, Assistant

Attorney General, Thomas J. Ferguson, County Attorney, and Brad Walz,

Assistant County Attorney, for appellee.
                                      2

WATERMAN, Justice.

      In this appeal, we review a twenty-seven-year-old defendant’s

challenges to his sentence of up to 100 years for drug dealing, child

endangerment, and possession of firearms.             The jury found the

defendant guilty on those offenses, which he committed as an adult. The

firearm conviction automatically doubled the sentence for his cocaine

offense from twenty-five to fifty years. The district court had discretion

to sentence him to as little as fifty years with immediate parole eligibility,

or up to 150 years based on another enhancement for his prior felony

drug conviction at age seventeen. The sentencing court chose to double

but not triple the fifty-year sentence and require him to serve one-third of

the sentence before becoming eligible for parole. This meant he could be

on parole as early as age forty-three with earned-time credit.

      The defendant argues the evidence was insufficient to prove his

constructive possession of the drugs and firearms, his trial counsel was

ineffective, and his sentence is cruel and unusual punishment violating

the Iowa Constitution because it is based on a prior conviction for an

offense he committed as a minor.          The court of appeals affirmed his

convictions and sentence, and we granted his application for further

review.

      For the reasons elaborated below, we hold the evidence was

insufficient to prove his constructive possession of firearms, requiring

resentencing without the firearm conviction and enhancement.              We

affirm his remaining convictions. We leave intact the court of appeals

decision rejecting his ineffective-assistance-of-counsel claims. Because

defendant will be resentenced, we do not reach his constitutional

challenge to his original sentence. Thus, we affirm in part and vacate in
                                          3

part the court of appeals decision, reverse defendant’s convictions for

possession of firearms, and remand the case for resentencing.

       I. Background Facts and Proceedings.

       In March 2012, Waterloo police officers Michael Girsch and

Edward Savage began conducting surveillance of a house to find an

individual who was suspected of trafficking drugs from Chicago.                   The

house, located at 1320 Randolph Street, is a single-family home with a

detached garage. The house is owned by Chad Wolf, and the utilities are

in Wolf’s name. The police suspected drugs were sold from this location.

During surveillance spanning three weeks, cars frequently pulled up in

the adjacent alley, and people went into the house for brief visits. The

officers never saw the original target of their investigation there and soon

focused their investigation on Donald Reed.

       The officers frequently observed Reed at the Randolph Street home.

His girlfriend, Alicia Buchanan, rented the house and lived there with her

two daughters, A.R., age two, and A.B., age four. Reed is the father of

A.R. The officers observed Buchanan playing outside with her children

and taking out the garbage. Reed always arrived in a white Buick and

parked in the driveway.         He entered the house without knocking or

ringing the doorbell, and his observed visits lasted for hours. Reed was

also seen taking out the garbage.

       On April 5, Officer Savage conducted a “trash rip” at the house by

retrieving garbage bags left curbside and searching the contents.                  He

found several small plastic bags with ripped corners consistent with drug

packaging, dryer sheets, 1 an envelope, a Rent-A-Center application, and


       1Officer Savage testified that dryer sheets and fabric softener are used in drug

packaging to mask the scent of certain narcotics.
                                        4

a   Rent-A-Center   bill   in    the   trash.      The   envelope,   postmarked

February 15, was addressed to Buchanan at a different address.             The

Rent-A-Center application stated that Buchanan and Reed owned 1320

Randolph Street subject to a mortgage. The application listed Reed as

Buchanan’s husband in one section and father in another.                 Reed’s

address was listed as 548½ Riehl Street in Waterloo, another house

where he was observed.          The rental application was completed in one

person’s handwriting and signed by Buchanan alone. The Rent-A-Center

bill was addressed to Buchanan and Reed at 1320 Randolph Street.

      On April 11, Officer Girsch arrived at the house around 9:30 p.m.

and saw Reed’s Buick in the driveway.              Buchanan stepped outside

several times but never left the yard.          Officer Girsch departed around

midnight to get a search warrant and returned at 7:30 a.m.               Reed’s

Buick was still parked in the driveway. Officer Girsch saw Wolf go inside

for fifteen minutes and leave. Reed left the house at 11:20 a.m. Officer

Girsch coordinated with other officers to follow Reed and conduct a

traffic stop.

      Officer Savage stopped Reed at 11:30 a.m. near Young Arena, an

ice rink in downtown Waterloo.              Reed gave Officer Savage his

registration, but he did not have an ID.          The Buick was registered in

Reed’s name.    The address on the registration was 548½ Riehl Street.

Officer Savage searched Reed and found a cell phone and $523 in cash

“bungled up” in Reed’s front pocket. Reed did not have a wallet, drugs,

or a weapon. Officer Savage placed Reed under arrest and took him to

the Waterloo police station.

      Within minutes of Reed’s traffic stop, Officers Girsch, Albert Bovy,

and Steve Newell executed the search warrant at 1320 Randolph Street.

Officers Bovy and Girsch went to the front door while Officer Newell went
                                     5

to the rear.     Buchanan responded to Officer Girsch’s knock.     Officer

Girsch asked to come in, and Buchanan asked why. When he explained

that he had a search warrant, Buchanan ran towards the kitchen.

Officer Girsch kicked in the door. The officers found Buchanan in the

hallway leading to the bedrooms and the girls hiding under a bed.

Officer Bovy directed Buchanan and the girls to sit on the couch while

the police searched the home.

      The house had three bedrooms, a kitchen, a living room, and an

unfinished basement. One bedroom was furnished for adults, one was a

children’s room with two small beds, and the third was empty.           A

pungent smell of burnt marijuana emanated from the kitchen.           The

officers saw white powder scattered on the table and countertops and a

small plastic bag near the powder. Loose marijuana leaves were on the

kitchen table.

      The officers found more drugs and two firearms in the adult

bedroom.      Against one wall was a built-in with open cabinets and a

television.    The left side of the built-in had floor-to-ceiling cabinets

containing men’s and women’s clothing.          When the officers began

searching the clothing, they found a small plastic bag with twenty-seven

grams of crack cocaine underneath a stack of clothes with a folded pair

of large men’s pants on top.       Reed weighed 210 pounds.       As they

searched, a bag of marijuana fell out of the clothing. The right side of

the built-in had a large television with a cabinet on top. That cabinet

contained an Xbox and a brown purse. When Officer Girsch searched

the cabinet, he saw a pink lotion bottle and a gun barrel pointing out

from behind the Xbox. The gun barrel was not visible from the center of

the room.     After photographing the Xbox, Officer Girsch moved it and

found two guns—a Springfield .45 automatic 1911 and a Jennings 9 mm
                                            6

firearm. Both guns were loaded and were within four feet of the cocaine.

Two partial fingerprints were found—one on each gun.                    Neither print

matched Buchanan or Reed. Officer Girsch found a torn small plastic

bag and two bottles of nail polish inside the purse.

      More items were found on top of a dresser across the room: a box

of small plastic bags, small plastic bags with the corners torn off, a

digital scale, white powder, a Wisconsin ID with white powder caked on

one side, and a cell phone. The name on the ID was Ramon Brumfield.

The top drawer of the dresser was open and contained cash, more small

plastic bags and another pair of men’s jeans.

      In the children’s bedroom, Officer Girsch found a crumpled dollar

bill and a marijuana roach on the mattress.                  In the children’s closet,

there was a white nylon shoulder bag hanging from the door handle with

loose marijuana inside it.          The hallway closet contained more ripped

small plastic bags.

      Reed was in a holding cell. Around 3:30 p.m., he asked for Officer

Savage and suggested an interest in cooperating, stating:

      I need to talk to you, but I can’t do shit man. I got to make
      sure that my girl, she—I mean, we’ve got to do it together or
      something, because, I mean, we can help you out, dude. We
      got kids. The only thing, sir, me and my girl, we would help
      you. We would help you get—to get some because, you know
      what I saying, because I want her to look like I know mother
      f**kers.

      The State brought seven charges against Reed: possession of more

than ten but less than fifty grams of cocaine base 2 with intent to deliver

while in possession or control of a firearm in violation of Iowa Code

sections 124.401(1)(b)(3) and 124.401(1)(e) (2011); failure to affix a drug


      2Cocaine   base is the scientific term for crack cocaine.
                                       7

stamp in violation of section 453B.12; possession of a firearm by a felon

in violation of section 724.26; two charges of child endangerment in

violation of sections 726.6(1)(a) and 726.6(7); possession of powder

cocaine as a second offender in violation of section 124.401(5); and

possession of marijuana as a second offender in violation of section

124.401(5).       The State made a plea offer of fifty years with no

recommended mandatory minimum. Reed rejected the plea.

          Reed’s five-day jury trial began on April 23.   The police officers

testified regarding their surveillance of the house, the search, and Reed’s

statements. Officer Girsch testified to his experience investigating drug

crimes and explained the pattern of visitors to the house was consistent

with drug dealing, as were the ripped small plastic bags found

throughout the house. He noted that digital scales are used to package

drugs by weight for distribution and that dealers chip off pieces from

large rocks of cocaine, such as those found in the built-in, to sell for

profit.

          Officer Girsch testified the cocaine found in the bedroom cabinet

was enough for over 200 dosages. He explained the amount found in the

house was consistent with drug distribution rather than personal use:

                Q. [W]hen you encounter people who use crack
          cocaine, about how much do you see people who just use
          crack cocaine use at a time? A. Anywhere from a tenth of a
          gram to a little bit above that.
                Q. And would that, in essence, be a couple of the
          pebbles that are in there? A. Yes.
                Q. Anyone—ever seen anyone use an ounce of crack
          cocaine before? A. No.
                Q. Is it possible to use an ounce of crack cocaine like
          that in a setting or in a course of a period of time without
          doing severe medical issues to yourself? A. No.
                 Q. Is the quantity of crack cocaine that’s in there in
          State’s Exhibit L, without, not taking into account any
          scales, any other plastic bags, the quantity in and of itself
                                            8
      located in State’s Exhibit L, is it consistent with sale and
      distribution or with personal use? A. Sale and distribution.
             Q.    Why is that? A. Because of the large quantity, it’s
      not—you      would never buy that much just to use it. I mean,
      this is a    quantity that’s always purchased to rock out and
      sell, and    just the fact that you couldn’t smoke that much
      crack.
            Q. Have you ever seen a crack addict or a crack user
      with that much? A. No.
            Q: And as far as the use of crack cocaine, is the
      person who’s a user of crack cocaine, do you know anyone
      who’s a user of crack cocaine that’s not an addict of crack
      cocaine? A. No.
            Q. From your training and experience, is the use of
      crack cocaine a fairly addictive—a fairly addictive drug to
      use? A. Very addictive.
           Q. From your training and experience, do people who
      use quantities of crack cocaine, do you see them deal in
      quantities of crack cocaine of that size? A. No.
            Q. Why is that? A. A lot of it’s because people get so
      addicted to the drug that they—if they have more than what
      they’re actually smoking, they just end up smoking it all up,
      and just because people addicted are spending money so
      much just to buying—or, fund their habit, they’re not going
      to possess that much.

      Officer Girsch testified that it was common to find large amounts of

cash with a drug dealer, and the small amount in the house was

unusual. Officer Savage, who had seized the $523 in cash from Reed,
testified that amount was consistent with drug dealing and noted Reed

lacked lawful employment. Officer Girsch was unaware of a Brumfield 3—

the name on the Wisconsin ID in the bedroom—living in Waterloo, but he

knew Reed was from Wisconsin.

      Officer   Girsch       testified    why     he    looks    for   firearms   when

investigating drug crimes:

      Many times people who are selling narcotics are going to
      have firearms because they want to protect their stash,

      3Brumfield   was not the original target of the investigation.
                                    9
      protect their money when they’ve got large quantities of
      money in the house. Also, the fear of drug rips, which is
      when people get information that another dealer may have
      just gotten a large shipment in or purchased a large quantity
      or re-upped, you know, they’ll wait, they’ll maybe do
      surveillance on the house themselves. Once that subject
      leaves the house, they’ll kick the door in, try and steal their
      drugs so that they can sell them. So that’s what we
      commonly refer to as a drug rip. But, yeah, protecting the
      stash and protecting the drugs.

Officers Girsch and Nissen elaborated that drug rips are often violent but

reported rarely to the police. Officer Nissen noted that a person dealing

crack cocaine would keep it in a familiar place for safekeeping.

      The officers testified regarding evidence recovered from Reed’s cell

phone. A photo found on the phone and taken on March 7 showed the

television and the built-in with closed cabinets in the adult bedroom.

Another photo taken on March 11 showed Reed with white powder on his

chin, cheeks, and lips. Officer Girsch testified a cocaine user would not

put the substance on his skin.     Reed’s phone also had a photo of an

assault rifle but no photos of the handguns found in the bedroom.

Several text messages on Reed’s cell phone were consistent with drug

dealing. For example, on March 8, 2012, Reed received a text, “here i

cum.” On March 11, he had an unsent message “Am come to you ill call

you he it crack Free my niggas.” That day, he received a message saying,

“hit me when u cum back i cant find no ride.” On March 12, he received

a text “cum get me.” Sixty-nine of Reed’s ninety incoming voice calls in

the preceding three days were less than one minute long. Officer Savage

explained that the number of short incoming and outgoing calls, like the

short-term traffic at the house, was common for drug dealers.

      Reed did not testify, but his trial counsel cross-examined the

officers, attempting to cast doubt on Reed’s connection to the Randolph

Street house. Counsel emphasized that Wolf owned the house and all of
                                          10

the utilities were in Wolf’s name. Reed was also observed at 548½ Riehl

Street, the other address listed on the Rent-A-Center application. Officer

Girsch was not able to see inside the Randolph Street house during his

surveillance because the blinds were drawn and blankets covered many

of the windows.

       The jury instructions required the State to prove beyond a

reasonable doubt that Reed had actual or constructive possession of the

drugs and firearms. 4 Instruction No. 27 defined “possession”:




       4The marshaling instruction for “Possession of a Controlled Substance, Cocaine
Base, With Intent to Deliver,” stated:
              The state must prove all of the following elements of Possession of
       a Controlled Substance, Cocaine Base, With Intent to Deliver:
              1.     On or about the 12th day of April, 2012, the defendant
                     knowingly possessed a controlled substance, cocaine base.
              2.     The defendant knew that the substance he possessed was
                     a controlled substance, cocaine base.
              3.     The defendant possessed the cocaine base with the intent
                     to deliver a controlled substance.
               If the state has proved all of these elements, the defendant is
       guilty of Possession of a Controlled Substance, Cocaine Base, With Intent
       to Deliver. If the state has proved only elements 1 and 2, but not
       element 3, the defendant is guilty of Possession of a Controlled
       Substance, Cocaine Base. If the state has failed to prove element
       number 1 or 2, the defendant is not guilty.
       The marshaling instruction for “Possession        of a Controlled Substance,
Marijuana,” stated:
              The state must prove both of the following elements of Possession
       of a Controlled Substance, Marijuana:
              1.     On or about the 12th day of April, 2012, the defendant
                     knowingly or intentionally possessed marijuana.
              2.     The defendant knew that the substance he possessed was
                     a controlled substance, marijuana.
               If the state has proven both of these elements, the defendant is
       guilty of Possession of a Controlled Substance. If the state has failed to
       prove either of the elements, the defendant is not guilty.
                                         11
            The word “possession” includes actual as well as
      constructive possession, and also sole as well as joint
      possession.
            A person who has direct physical control of something
      on or around his person is in actual possession of it.
            A person who is not in actual possession, but who has
      knowledge of the presence of something and has the
      authority or right to maintain control of it either alone or
      together with someone else, is in constructive possession of
      it.
           If one person alone has possession of something,
      possession is sole. If two or more persons share possession,
      possession is joint.

Instruction No. 30 addressed the element of “immediate possession of a

firearm” for the enhancement:

            To have immediate possession of a firearm means to
      have actual possession of the firearm on or around one’s
      person. To have immediate control of a firearm means to
      have the firearm in close proximity so that the person can
      reach for it or claim dominion or control over it. In order to
      prove that the defendant had immediate possession or
      control of a firearm, the state must prove that the defendant
      had knowledge of its existence and its general location.

Neither Reed nor the State objected to the jury instructions defining

possession.

      The jury found Reed guilty on all charges.               The jury answered

interrogatories regarding the cocaine charge and firearm enhancement:


_________________________
      The marshaling instruction for “Possession of a Firearm by a Felon” stated:
              The state must prove both of the following elements of Possession
      of a Firearm by a Felon:
              1.    On or about the 12th day of April, 2012, the defendant
                    knowingly had under his dominion and control or
                    possession a firearm.
              2.    The defendant was previously convicted of a felony.
              If the state has proven both of the elements, the defendant is
      guilty of Possession of a Firearm as a Felon. If the state has failed to
      prove either of the elements, the defendant is not guilty.
                                     12
              To the crime charged in Count I, we, the jury, find the
        defendant, DONALD BENJAMIN EARL REED:
               X   Guilty of Possession of a Controlled Substance,
        Cocaine Base, With Intent to Deliver. **
               ....
             ** If you find the defendant, DONALD BENJAMIN
        EARL REED, guilty of Possession of a Controlled
        Substance, Cocaine Base, With Intent to Deliver, you
        must answer the following interrogatories.
              (1) We, the jury, further find the defendant, DONALD
        BENJAMIN EARL REED, Possessed With the Intent to
        Deliver:
               X    More than 10 grams of a substance that
        contains cocaine base;
              ....
              (2)   We, the jury, further find the defendant,
        DONALD BENJAMIN EARL REED, Possessed With the Intent
        to Deliver:
                X   While in the immediate possession of a firearm.

        On May 3, Reed pled guilty to being a second offender.           The

department of corrections submitted a presentence investigation (PSI)

report to the court on June 6.     The PSI detailed Reed’s childhood and

family life.   Reed was born and raised in Milwaukee, Wisconsin.         His

mother was convicted of federal drug charges in 1999 and sentenced to

twenty-five years in prison.    Reed was placed in a group home.         His
father has an extensive criminal history in Wisconsin and Iowa. Reed

reported his father has a history of alcohol abuse and crack cocaine

abuse. Reed began living on his own at age thirteen. In 2008, he moved

from Milwaukee to Waterloo to be near his father.

        The PSI documented Reed’s self-reported drug and alcohol abuse.

Reed never claimed to be addicted to crack cocaine and denied using that

drug:

        The defendant admits to a history of daily marijuana use.
        He wrote, “I use to use every day to take the pain away I
        wish I had a normal life like the other kids.” He also admits
        to a history of daily Ecstasy use in the 2000’s, with his last
                                     13
      use being in 2008 or 2009. He denied the use of any other
      illicit drugs including cocaine, methamphetamine and heroin
      and denied any history of prescription drug use.

The PSI noted Reed had a sporadic employment history and never held a

job for over one year.      He was unemployed at the time of his arrest.

Police records noted Reed was a member of the Southside Gang and

known to carry weapons, but Reed denied any gang involvement. Reed

said he was supported financially by various girlfriends.

      The PSI listed Reed’s prior juvenile arrests and dispositions in

Wisconsin: possession of marijuana, assault and battery, loitering,

curfew violation, and take and drive vehicle without consent.            These

dispositions all occurred between ages fifteen and sixteen. Reed also had

numerous adult convictions: driving while suspended (five convictions);

retail theft; manufacture of cocaine with intent to deliver five grams or

less; battery; third-degree burglary; assault causing bodily injury; and

interference with official acts.   Reed had been incarcerated over eight

years for these convictions.

      The    PSI   report   recommended     a   150-year   prison   term    for

possession with intent to deliver more than ten grams of cocaine base

while in possession or control of a firearm and being a second offender; a

five-year prison term for the drug tax stamp violation; a five year prison

term for possession of a firearm by a felon; two-year prison terms for

each child endangerment charge; a two-year prison term for possession

of cocaine base, second offense; and a two-year prison term for

possession   of    marijuana,   second    offense.   The    PSI report     also

recommended Reed participate in substance abuse treatment and mental

health counseling; obtain an employable skill; and make regular

payments towards fines, restitution, court costs, and court-appointed

attorney fees.
                                    14

      Reed was sentenced on June 7. The State recommended a 150-

year prison term with a fifty year mandatory minimum. Reed’s attorney

advocated for a sentence without a mandatory minimum to allow him a

chance at parole and rehabilitation.

      Defendant’s convictions included possession of ten or more but

less than fifty grams of cocaine base with intent to deliver in violation of

Iowa Code section 124.401(1)(b)(3)—a class “B” felony that, pursuant to

Iowa Code section 902.9(1)(b), carries a twenty-five-year indeterminate

sentence.      The jury found he committed that crime while in the

immediate possession of a firearm in violation of section 124.401(1)(e),

which provides the drug offender “shall be sentenced to two times the

term otherwise imposed by law.” Reed admitted to being a subsequent

drug offender based on his felony conviction at age seventeen.           Under

Iowa Code section 124.411(1), his prior conviction subjected him to an

enhancement of up to three times the maximum sentence. This meant

the indeterminate sentence could be between 50 and 150 years. Reed

was also subject to Iowa Code section 124.413(1), which states,

      A person sentenced pursuant       to section 124.401, subsection
      1, paragraph “a” . . . [or] “e”    . . . , shall not be eligible for
      parole until the person has        served a minimum period of
      confinement of one-third of        the maximum indeterminate
      sentence prescribed by law.

However, the district court had discretion to “sentence the person to a

term less than provided by [section 124.413] if mitigating circumstances

exist.” Iowa Code § 901.10(1). Section 901.10(1) allows the district court

to reduce or eliminate the mandatory minimum sentence but not the

indeterminate sentence. See State v. Iowa Dist. Ct., 630 N.W.2d 778, 782

(Iowa 2001).
                                   15

     The Court sentenced Reed to 100 years in prison with a mandatory

one-third minimum term:

           THE COURT: Mr. Reed, you know you’ve committed
     very serious crimes.
           THE DEFENDANT: Yes.
           THE COURT: And those serious crimes carry severe
     penalties because society recognizes the dangerous
     combination between repeat drug offenders, firearms, and
     dealing in large amounts of controlled substances, which are
     very dangerous to be distributed out in the community. The
     law also recognizes the importance of making sure we
     protect children from being involved in dangerous activities.
            And you bring with you into this courtroom a criminal
     history. You’ve had lots of opportunity over the years to
     figure out, what it—what, it sounds like anyway, you’re
     starting to figure out, that you don’t want to live your life
     this way. But you have been. And we’ve had lots of good
     people spend a lot of time with you over the years trying to
     get you to figure that out. You’ve had a taste of prison in the
     past trying to get you to figure that out. It wasn’t as long as
     the one you’re going to be facing as a result of these most
     recent charges, but many times it takes someone to have
     their liberty, which most of us value a great deal, have our
     liberty taken away to truly understand what it means to live
     in a free society. And your society isn’t going to be free for a
     while. But it’s my hope that in fashioning this sentence,
     when you do earn parole, you are going to come out someone
     who is—who is ready to change his life, who has absolutely
     no interest in going back to the type of lifestyle and the
     dangerous criminal activities that bring you here today.
     You’re going to be older so perhaps you’re just going to be
     tired of it. You’re going to have your liberty deprived for an
     extended period of time so perhaps you will value and
     appreciate your liberty more when you get out and that will
     be enough to convince you that you’re not going to engage in
     these types of behaviors again. You’re a young person, at
     least in my book. You’re 28; is that right?
           THE DEFENDANT: Yes.
            THE COURT: Twenty-eight years old. But you’re not
     so young that you shouldn’t have figured out by now that
     this isn’t—this isn’t the type of life you want to live.
           And yes, I know, I read through the presentence
     investigation and report, I read the letter that your sister
     wrote on your behalf, I know that you’ve had a tough life.
     And I know that you haven’t had people, that are real close
     to you anyway, give you much guidance. But our criminal
                                       16
        justice system has, for the last decade or so, had people who
        aren’t—you don’t love them, you probably don’t care much
        for them, but it’s their job to try to help you figure it out and
        you haven’t yet. And so that the sentence that I’m going to
        impose here I hope will give you time and incentive to get
        that figured—figured out.
               The law prescribes a sentence, 150-year sentence.
        You deserve that sentence because of the history you bring
        in with you and because of the very serious crimes you’ve
        committed. I do have some discretion, however. Even
        though the law prescribes a 150-year sentence, I’m not going
        to triple the sentence; I’m going to double the sentence. I’m
        going to double it because it’s appropriate because of your
        being in the immediate possession of a firearm and the fact
        that you are a repeat offender. But, also, by only doubling it
        rather than tripling it and still applying the one-third
        minimum sentence, you’re going to be young enough by the
        time you earn parole, assuming that you’re a good—a good
        prisoner and not have a bunch of rules violations, you’re
        going to be young enough when you do earn parole to still be
        able to do something productive in our society, and I’m very
        hopeful that you will. And the sentence is appropriate for
        the reasons I have just stated as well as your age, your
        history, your family situation and the nature of the offenses.
        I agree that the sentences should all run at the same time,
        they should run concurrently with each other.

        With earned-time credits, the sentence imposed by the district

court allowed Reed to be eligible for parole by age forty-three. See Iowa

Code § 903A.2(1)(a) (allowing earned-time credit of 1.2 days for each day

served); State v. Allensworth, 823 N.W.2d 411, 414–15 (Iowa 2012)

(discussing earned-time credit).

        Reed appealed, and we transferred the case to the court of appeals.

Reed argued: (1) his trial counsel was ineffective for failing to challenge

the admissibility of evidence produced in the search and to investigate

where Reed lived, (2) the evidence was insufficient to prove constructive

possession of the drugs or firearms, and (3) his 100-year sentence was

cruel    and   unusual    punishment     because    he   was   not   given   an

individualized hearing regarding his prior drug conviction at age

seventeen. The court of appeals affirmed his convictions and sentence.

The appellate court found the evidence sufficient for each conviction. It
                                    17

rejected his cruel and unusual punishment claim, holding Reed did not

show a “confluence of the factors articulated in [State v. Bruegger, 773
N.W.2d 862, 884 (Iowa 2009),] which would lead to an inference of gross

disproportionality.” Moreover, Reed failed to show other circumstances,

such as his lack of recidivism or a broad enhancement statute, that

could create an inference of gross disproportionality under State v. Oliver,

812 N.W.2d 636, 651–52 (Iowa 2012). The court of appeals concluded

the absence of these factors combined with Oliver’s “principle of

deference to legislative penalties counsels against an inference of gross

disproportionality, as does the court’s focus on the rarity of such an

inference.” Id. We granted Reed’s application for further review.

      II. Scope of Review.

      “On further review, we have the discretion to review all or some of

the issues raised on appeal . . . .” State v. Harrison, 846 N.W.2d 362,

365 (Iowa 2014) (quoting State v. Clay, 824 N.W.2d 488, 494 (Iowa

2012)). We exercise that discretion here and confine our review to the

sufficiency of the evidence of constructive possession.        We decline to

review the court of appeals decision regarding Reed’s ineffective-

assistance-of-counsel claims. The court of appeals decision shall stand

as the final decision on those claims. See State v. Pearson, 804 N.W.2d
260, 265 (Iowa 2011). Because we conclude Reed must be resentenced,

we do not reach his constitutional challenge to his original sentence.

      We recently recapitulated our standard of review for sufficiency of

the evidence supporting a guilty verdict in State v. Thomas:

      Sufficiency of evidence claims are reviewed for . . . correction
      of errors at law. In reviewing challenges to the sufficiency of
      evidence supporting a guilty verdict, courts consider all of
      the record evidence viewed in the light most favorable to the
      State, including all reasonable inferences that may be fairly
      drawn from the evidence. [W]e will uphold a verdict if
                                            18
       substantial record evidence supports it. We will consider all
       the evidence presented, not just the inculpatory evidence.
       Evidence is considered substantial if, when viewed in the
       light most favorable to the State, it can convince a rational
       jury that the defendant is guilty beyond a reasonable doubt.
       Inherent in our standard of review of jury verdicts in
       criminal cases is the recognition that the jury [is] free to
       reject certain evidence, and credit other evidence.

847 N.W.2d 438, 442 (Iowa 2014) (alterations in original) (quoting State

v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012)).

       III. Analysis.

       Possession may be actual 5 or constructive. Id. The State relies on

a theory of constructive possession in this case.                The police found no

weapons or drugs on Reed or in his Buick at the time of his arrest.

Rather, the drugs and weapons were found at 1320 Randolph Street, the

house occupied by Buchanan and her children (including Reed’s

daughter). The house is owned by Chad Wolf, who stopped in for fifteen

minutes the morning of the search but left before the police entered.

Reed was a frequent visitor, if not a resident or overnight guest, at that

address. The court of appeals held the evidence was sufficient to affirm

all of his convictions. We disagree in part and conclude the evidence was

sufficient to uphold the guilty verdicts on the drug convictions but

insufficient to prove Reed’s possession of the firearms. 6

       5Actual possession requires proof of a defendant’s physical possession of the
drugs or firearms at some point in time. See, e.g., Thomas, 847 N.W.2d at 442
(reviewing our actual possession jurisprudence); State v. Vance, 790 N.W.2d 775, 784
(Iowa 2010) (holding actual possession requires direct or circumstantial evidence that
the drugs were on his or her person “at one time”).
        6Reed was convicted of possession of ten or more grams of cocaine base with

intent to deliver while in the immediate possession of a firearm in violation of Iowa Code
sections 124.401(1)(b)(3) and 124.401(1)(e), possession of marijuana in violation of
section 124.401(5), and possession of a firearm by a felon in violation of section 724.26.
The State was required to prove beyond a reasonable doubt that Reed possessed the
drugs and weapons. See Iowa Code § 124.401(1) (“[I]t is unlawful for any person to
manufacture, deliver, or possess . . . a controlled substance . . . .”); id. § 724.26(1) (“A
person who is convicted of a felony in a state or federal court . . . who knowingly has
                                       19

      Constructive possession exists when the evidence shows the

defendant “has knowledge of the presence of the controlled substance

and has the authority or right to maintain control of it.”              State v.

Maxwell, 743 N.W.2d 185, 193 (Iowa 2008) (quoting State v. Carter, 696
N.W.2d 31, 38–39 (Iowa 2005)). Constructive possession may be proved

by inferences.    Id.   Although the doctrine of constructive possession

evolved in drug-possession cases, we apply the same principles in

firearm cases. See State v. Eickelberg, 574 N.W.2d 1, 3–4 (Iowa 1997)

(analyzing constructive possession of a firearm based on drug cases).

      “The existence of constructive possession turns on the peculiar

facts of each case.”     State v. Webb, 648 N.W.2d 72, 79 (Iowa 2002).

Constructive possession may be inferred when the drugs or firearms are

found on property in the defendant’s exclusive possession. State v. Kern,

831 N.W.2d 149, 161 (Iowa 2013).            But, Reed did not have exclusive

possession of the house.         When the premises are jointly occupied,

additional proof is needed. Id.

      “[P]roximity to the [contraband], though pertinent, is not enough to

show control and dominion.”         State v. Cashen, 666 N.W.2d 566, 572

(Iowa 2003). We have identified several nonexclusive factors to consider

in determining whether the defendant possessed contraband discovered

in jointly occupied structures:

      (1) incriminating   statements     made    by     a    person;
      (2) incriminating actions of the person upon the police’s
      discovery of a controlled substance among or near the
      person’s personal belongings; (3) the person’s fingerprints on
      the packages containing the controlled substance; and
      (4) any other circumstances linking the person to the
      controlled substance.
_________________________
under the person’s dominion and control or possession . . . a firearm or offensive
weapon is guilty of a class ‘D’ felony.”).
                                    20

Kern, 831 N.W.2d at 161 (quoting Maxwell, 743 N.W.2d at 194). The last

factor is a “catchall” that captures other relevant circumstantial or direct

evidence.     State v. DeWitt, 811 N.W.2d 460, 475 (Iowa 2012).        “The

evidence of guilt must generate more than mere suspicion, speculation,

or conjecture.” Id.

      We separately address the sufficiency of the evidence regarding

Reed’s possession of the drugs and firearms.

      A. Constructive Possession of the Drugs. Viewing the facts in

the light most favorable to the State, the evidence was sufficient for the

jury to find Reed’s constructive possession of the drugs discovered at the

Randolph Street home.         The jury could infer from direct and

circumstantial evidence that Reed was staying there with Buchanan and

their daughter and shared the only adult bedroom where most of the

cocaine base was found.     The police surveillance team observed Reed

visiting the home and staying for hours at a time in the weeks preceding

his arrest.   He always arrived in the same white Buick, parked in the

driveway, and walked in without knocking.           No other males were

observed living there. Documentary evidence tied Reed to Buchanan and

the Randolph Street address: the Rent-A-Center bill was addressed to

both of them there, and the rental application Buchanan signed

identified Reed as her husband.        Reed’s Buick was parked in the

driveway from 9:30 p.m. to midnight before the search and was still there

at 7:30 a.m. the day of the search until Reed drove it away at 11:30 a.m.

The jury could infer he spent the night and morning there until the

search was executed minutes after his departure.

      Most of the cocaine base, twenty-seven grams (enough for 200

doses), was found beneath men’s pants in the cabinet in the bedroom

along with a bag of marijuana. Reed’s cell phone had a photo taken of
                                    21

the cabinet a few weeks earlier. Reed weighed 210 pounds; the pants

were large. There were also men’s pants on the floor and in the dresser

drawer. A reasonable juror could conclude that Reed, a frequent visitor

and father of one of the children in the home, owned the pants and

shared the bedroom with Buchanan, the mother of his child living there.

Reed’s phone also had a photo of him with white powder on his chin,

cheeks, and lips. White powder was found on the bedroom dresser with

a scale and small plastic bags with cut corners used for drug packaging.

More white powder and loose marijuana was in the kitchen.             Police

observed persons making brief visits to the home, consistent with drug

trafficking.   Reed’s cell phone had sixty-nine calls of less than one

minute during a three-day period and text messages arranging visits and

referencing “crack,” also indicative of drug trafficking.   Reed, who was

unemployed, had $553 in cash on him when arrested. Reed obliquely

suggested to police he and Buchanan could “help” them to avoid

incarceration.

      When these facts collectively are viewed in the light most favorable

to the State, substantial evidence supports Reed’s drug convictions:

“[T]his is not a case where proof of [possession] depends upon a single

piece of evidence from which two reasonable inferences could be drawn.”

State v. Keeton, 710 N.W.2d 531, 535 (Iowa 2006); cf. State v. Truesdell,

679 N.W.2d 611, 618–19 (Iowa 2004) (“[W]hen two reasonable inferences

can be drawn from a piece of evidence, we believe such evidence only

gives rise to a suspicion, and, without additional evidence, is insufficient

to support guilt.” (Emphasis added.)).      We must view the evidence

supporting the guilty verdicts as a whole, not as separate pieces of

evidence viewed in isolation. Keeton, 710 N.W.2d at 535 (“[I]t is not for

us to interfere with the finding made when supported by substantial
                                   22

evidence, even though the evidence may have also supported a finding

favorable to the defendant.”).

      We recently surveyed our cases on drug possession in jointly

occupied places and held sufficient evidence supported drug convictions

in State v. Thomas. Officers entered an apartment rented by Raymond

Norvell after observing marijuana use through a window. Thomas, 847
N.W.2d at 440.       Six people were inside the kitchen; two, Isaiah

Henderson and Tremayne Thomas, ran into a bedroom.           Id.   Thomas

tried to hold the door shut, but the officer shouldered the door open and

ordered Thomas and Henderson to the floor. Id. Henderson complied,

but the officer had to force Thomas to the ground. Id. at 440–41. The

officers found next to the door four individually wrapped bags of

marijuana and four individually wrapped bags of crack cocaine

prepackaged for sale. Id. at 441. Thomas had $120 on his person. Id.

Henderson denied owning the drugs and said he ran to the bedroom to

get his cell phone and prescription pills. Id. Thomas gave police officers

a false name and said he could not remember his social security number.

Id. Thomas eventually gave the officers his correct name and said he had

given a false name because he was subject to an outstanding arrest

warrant.   Id.   There actually was no outstanding arrest warrant for

Thomas.    Id.   The jury convicted Thomas of possession with intent to

deliver marijuana, crack cocaine, and related charges. Id. at 441–42.

      We affirmed his convictions. Id. at 442, 447. We noted Thomas

“did not own and was not in exclusive possession of the place where the

drugs were found.”      Id. at 445.     After surveying our caselaw, we

concluded our holding “fit[] comfortably among our precedents where we

have found the evidence sufficient to sustain a finding of guilt.” Id. at

447. We noted “the drugs were found where Thomas had been holding
                                      23

the door back from the police.” Id. at 443. The only logical explanation

for Thomas’s actions was that he was buying time to empty his pockets

of the narcotics. Id. Although Henderson also ran into the bedroom, he

went to the opposite corner, away from the drugs and towards his

personal effects. Id. at 443–44. Here, Reed lacked exclusive possession

of the bedroom where the drugs were found, but he had been in the

home overnight and departed only minutes before the search. Most of

the drugs were found under large men’s pants that presumably were

Reed’s.

      Reed relies on State v. Webb, in which we held the evidence was

insufficient to support a conviction for possession of marijuana found on

the defendant’s living room table and in his bedroom. 648 N.W.2d at 79–

81.   Police went to Webb’s apartment in response to an anonymous

complaint. Id. at 75. Webb was not present, but Webb’s live-in girlfriend

gave police permission to search for weapons.        Id.    The officers saw

marijuana seeds and stems in plain sight in the living room, and Webb’s

girlfriend revoked her consent. Id. The police secured the premises and

executed a search warrant later that day. Id. They found marijuana in a

bedroom Webb shared with his girlfriend and more marijuana in the

freezer.   Id.   No drugs were “found near or among Webb’s personal

belongings.”     Id. at 79.   Webb arrived at the apartment several hours

later, and police searched him. Id. at 75. The police found $336 in cash

on him, but no drugs or drug paraphernalia.                Id.   Webb acted

unconcerned throughout the encounter. Id. at 80.

      We held the State failed to meet its burden to show Webb had

constructive possession of the marijuana. Id. at 81. We found it was

significant that the State failed to present evidence regarding when Webb

had last been in the house and noted Webb made no incriminating
                                    24

statements. Id. at 79–80. By contrast, here, the police found the drugs

under what the jury could find were Reed’s clothes in his shared

bedroom minutes after he left the house.

      In State v. Kern, we held the evidence was insufficient to convict

the defendant of possessing marijuana discovered in a house shared with

her boyfriend, who claimed the drugs were his alone. 831 N.W.2d at

161–62. We noted competing considerations at play in our constructive

possession jurisprudence: “Convictions for possession of drugs should be

possible under the law, even though the defendant is not caught ‘red-

handed,’ but innocent bystanders in the wrong place at the wrong time

must be protected from a conviction.” Id. at 161. We found “no evidence

that Kern was more than an agreeable bystander” to her boyfriend’s grow

operation. Id. at 162. By contrast, Buchanan acted suspiciously during

the search but never claimed the drugs were hers, much less hers alone.

Sufficient evidence tied Reed to the drugs, and the jury could find he was

not “an innocent bystander[] in the wrong place at the wrong time.” See

id. at 161.

      B. Constructive Possession of the Firearms.             We reach a

different conclusion as to the firearms.    The jury found Reed guilty of

possession of a firearm as a felon in violation of section 724.26 and

possession of more than ten but less than fifty grams of cocaine base

with intent to deliver while in possession or control of a firearm, in

violation of section 124.401(1)(e). Both statutes require proof of actual or

constructive possession. The felon-in-possession statute requires proof

that an adjudicated felon has a firearm “knowingly [] under the person’s

dominion and control or possession.” Iowa Code § 724.26(1). “We have

long held that ‘dominion and control’ may be shown by constructive, as

well as actual, possession.”   State v. Turner, 630 N.W.2d 601, 609–10
                                     25

(Iowa 2001) (reversing conviction under section 724.26).      The firearm

enhancement statute, section 124.401(1)(e), requires proof that the

defendant had “immediate possession or immediate control” of a firearm.

State v. McDowell, 622 N.W.2d 305, 307 (Iowa 2001).          This may be

proved by showing Reed had been “in such close proximity to the weapon

as to claim immediate dominion over it” and that he had “knowledge of

the presence of the firearm.” Id. Such knowledge and control may be

inferred if the firearm is found in location under the defendant’s

exclusive control. See id. at 308 (citing State v. Reeves, 209 N.W.2d 18,

23 (Iowa 1973)).     But here, the weapons were found in the bedroom

shared with Buchanan. Accordingly, Reed’s knowledge of the weapons

and control over them “will not be inferred but must be established by

proof.    Such proof may consist either of evidence establishing actual

knowledge by the accused, or . . . incriminating statements or [other]

circumstances from which a jury might lawfully infer knowledge . . . .”

Reeves, 209 N.W.2d at 22; see McDowell, 622 N.W.2d at 308. The State’s

evidence was insufficient to prove Reed’s knowledge and control over the

weapons.

         The fingerprints recovered from the guns matched neither Reed nor

Buchanan.       See Thomas, 847 N.W.2d at 443 (noting constructive

possession can be proved by defendant’s fingerprints on the contraband).

Moreover, while the guns were found in the same bedroom as the drugs,

the drugs were under men’s pants and the weapons were next to a

woman’s purse and a pink lotion bottle. Reed’s cell phone had a photo of

an assault rifle but not the handguns found in the bedroom.           The

handguns are not visible in Reed’s cell phone photo showing the built-in

with the cabinet doors closed.
                                   26

      In McDowell, we addressed a sufficiency-of-the-evidence challenge

to a firearm enhancement under section 124.401(1)(e). 622 N.W.2d at

306. McDowell was a regular visitor at his girlfriend’s house. Id. at 307.

He sold cocaine to a confidential informant on two occasions from a

bedroom there. Id. at 306. Police executed a search warrant and seized

cocaine from the closet and kitchen table, as well as a police scanner, an

electronic scale, and drug paraphernalia. Id. When the police entered,

McDowell was in the bedroom where the two controlled buys had

occurred. Id. That bedroom contained a letter addressed to McDowell

and his girlfriend, as well as two weight conversion charts. Id. Next to

those charts was a woman’s purse containing a .22 caliber revolver. Id.

McDowell was convicted of possession of cocaine with intent to distribute

while in immediate possession or control of a firearm. Id. at 307. We

held the State had failed to prove McDowell’s possession of the firearm:

             The circumstantial evidence on which the State relies
      to establish defendant’s knowledge of the firearm’s presence
      all pertains to his frequent presence in Scott’s home and his
      use of the northwest bedroom to sleep and conduct drug
      transactions. There is no evidence that defendant had ever
      accessed the purse belonging to Scott in which the firearm
      was contained. To the extent this evidence shows some
      dominion and control by defendant over various portions of
      Scott’s residence, that dominion or control was certainly not
      exclusive. There is no evidence of the type credited in the
      Reeves case to establish his knowledge of or control over the
      firearm in Scott’s purse.

Id. at 308. Similarly, Reed was a frequent visitor at the Randolph Street

home, and the State presented sufficient evidence to show he

constructively possessed the drugs kept in the bedroom shared with

Buchanan. The drugs were found beneath what the jury could infer were

Reed’s pants, but the firearms with the fingerprints of a stranger were

four feet away next to a woman’s purse and pink lotion bottle,
                                    27

presumably Buchanan’s. The evidence linking Reed to the guns in that

room is as attenuated as the evidence found insufficient in McDowell.

         In State v. Bash, we held a defendant who shared a bedroom with

her spouse did not have constructive possession over marijuana found

there.    670 N.W.2d 135, 139 (Iowa 2003).     Patricia Bash lived in an

apartment with her husband and their three sons. Id. at 136. Police

officers executed a search warrant for the premises, and Bash told them

that any drugs found in the bedroom belonged to her husband. Id. The

officers found marijuana in a box on her husband’s nightstand and a

bong on the floor on her husband’s side of the bed. Id. The marijuana

was surrounded by her husband’s personal effects.        Id. at 139.   Bash

knew her husband had kept marijuana in the box before but insisted

marijuana was her husband’s—not hers. Id. at 138–39. We held that

“raw physical ability” to exercise control over the marijuana was

insufficient to prove constructive possession.    Id. at 139.    Similarly,

although Reed did not claim the handguns were Buchanan’s, the

weapons were found next to a woman’s personal effects in the bedroom.

As in McDowell, the evidence linking Reed to the guns in that room is as

attenuated as the evidence found insufficient in Bash.

         The jury could believe the officer’s testimony that drug dealers

typically have weapons to protect their drugs and cash. We conclude on

this record, however, that the mere proximity of the firearms to the drugs

is insufficient to prove Reed’s constructive possession of the weapons. In

Parker v. State, Maryland’s highest court held such police testimony was

insufficient to prove a drug dealer’s possession of a weapon in the same

house.     936 A.2d 862, 883–85 (Md. 2007).     Parker was arrested in a

house with nine vials of cocaine and three plastic bags of marijuana on

his person. Id. at 865. In the second floor hallway, police discovered an
                                     28

operable, loaded .357 magnum handgun. Id. Parker was convicted of

several drug and weapon-related offenses and appealed. Id. at 865–66.

The record was unclear regarding where in the house Parker was

arrested, whether Parker lived there or merely visited, and whether the

gun was in plain view. Id. at 885. The court summarized the State’s

argument and rejected it:

              The State also suggests that, because “guns are a tool
       of the drug trade,” the amounts of drugs found on Parker’s
       person and in the house “allow a reasonable inference of
       Parker’s constructive possession of the handgun.” The State
       cites no case or other authority that would support such an
       attenuated inference. . . .
              The “mere proximity to the [contraband], mere
       presence on the property where it is located, or mere
       association, without more, with the person who does control
       the . . . property on which it is found, is insufficient to
       support a finding of possession.” Terrance Parker’s degree of
       proximity to the handgun found on the second floor of 800
       Belnord Avenue is unknown. Except for his presence in the
       house at the time of the search, Parker’s connection to 800
       Belnord Avenue is unclear.         The evidence is totally
       insufficient to support an inference that Parker knowingly
       exercised dominion or control over the handgun.

Id. (alteration in original) (citations omitted) (quoting Taylor v. State, 697
A.2d 462, 466 (Md. 1997)); see also United States v. Cunningham, 517
F.3d 175, 179 (3d Cir. 2008) (“[A]lthough guns and drugs are often

linked, the presence of one does not prove knowledge of the other.”). The

State cites no contrary authority linking firearms to narcotics nearby.

On this record, we decline to conclude that proof of Reed’s constructive

possession of the drugs, without more, was sufficient to prove his

constructive possession of the handguns with someone else’s fingerprints

found next to a woman’s personal effects. See McDowell, 622 N.W.2d at

308.
                                    29

       We hold the evidence was insufficient to prove Reed’s constructive

possession of the firearms under Iowa Code sections 124.401(1)(e) or

724.26.      The district court had applied the enhancement in section

124.401(1)(e) to double Reed’s sentence for possession of cocaine with

intent to deliver from twenty-five years in prison to fifty years.   Reed

must be resentenced “in the absence of a finding that defendant had

immediate possession or control of a firearm.” McDowell, 622 N.W.2d at

309.

       IV. Disposition.

       We affirm the decision of the court of appeals rejecting Reed’s

claims that his trial counsel was ineffective and vacate that court’s

resolution of his remaining claims.      We reverse the district court’s

judgment of conviction for possession of a firearm and resulting sentence

enhancement under Iowa Code section 124.401(1)(e), as well as his

conviction as a felon in possession of a firearm in violation of section

724.26. We affirm Reed’s remaining convictions and remand the case for

resentencing consistent with this opinion.       We do not reach Reed’s

constitutional challenge to his original sentence.

       COURT OF APPEALS DECISION AFFIRMED IN PART AND
VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED IN

PART      AND     REVERSED     IN   PART;     CASE    REMANDED       FOR

RESENTENCING.

       All justices concur except Hecht and Wiggins, JJ., who concur

specially.
                                      30

                                                  #13–0988, State v. Reed

HECHT, Justice (concurring specially).

      This   court   has   followed    a   “cautious,   but   very   sound,

jurisprudential approach” when applying the doctrine of constructive

possession. State v. Thomas, 847 N.W.2d 438, 451 (Iowa 2014) (Hecht,

J., dissenting). As we explained in State v. Reeves:

      [W]here the accused has not been in exclusive possession of
      the premises but only in joint possession, knowledge of the
      presence of the substances on the premises and the ability
      to maintain control over them by the accused will not be
      inferred but must be established by proof. Such proof may
      consist either of evidence establishing actual knowledge by
      the accused, or evidence of incriminating statements or
      circumstances from which a jury might lawfully infer
      knowledge by the accused of the presence of the substances
      on the premises.

209 N.W.2d 18, 23 (Iowa 1973) (emphasis added).           In following our

cautious approach to the doctrine, we have noted that “when two

reasonable inferences can be drawn from a piece of evidence, . . . such

evidence only gives rise to a suspicion, and, without additional evidence,

is insufficient to support guilt.” State v. Truesdell, 679 N.W.2d 611, 618–

19 (Iowa 2004); accord State v. Schurman, 205 N.W.2d 732, 734 (Iowa
1973) (“[T]he circumstances must be entirely consistent with defendant’s

guilt, [and] wholly inconsistent with any rational hypothesis of his

innocence . . . .”). These limiting principles inform our role as “careful

gatekeepers” whose responsibility it is to assure convictions are based on

substantial evidence of proof beyond a reasonable doubt rather than

suspicion. Thomas, 847 N.W.2d at 458.

      I write separately to emphasize my conclusion that many of the

facts the State cites in support of its contention that Reed constructively

possessed the drugs seized from Buchanan’s house raise more than one

reasonable inference and they are therefore speculative when examined
                                     31

individually.   This conclusion is significant, in my view, because our

cautious approach to the doctrine of constructive possession should not

recognize a stack of speculative inferences piled one on top of another as

substantial evidence that Reed constructively possessed the drugs

beyond a reasonable doubt.        See id. at 451–52 (asserting “we have

required more than inference piled upon inference amounting ultimately

to mere speculation” in constructive possession cases involving multiple

occupants or residents of a dwelling). Put another way, I do not believe

inferences based on speculation are transformed into substantial

evidence when they are accumulated in a series with other speculative

inferences.

      The record clearly includes substantial evidence connecting Reed

to the house in question. He was a frequent visitor there and sometimes

stayed for several hours. He was observed entering the house without

knocking, and he sometimes took out the trash.         But as I noted in

Thomas, “we have frequently maintained proof of access to a place where

a substance is found cannot by itself support a finding of unlawful

possession.” Id. at 448. Thus, the substantial evidence of Reed’s access

to the house does not support an inference that he was a regular user or

joint occupant of the bedroom—let alone a person who exercised

dominion and control of the cocaine found there. See State v. McDowell,

622 N.W.2d 305, 308 (Iowa 2001) (concluding evidence of a defendant’s

frequent presence in a home did not necessarily demonstrate dominion

and control over all items found inside it).

      My colleagues are willing to infer that the pair of large men’s pants

on a pile of other garments in the bedroom were Reed’s, and so was the

cocaine found under them. The record reveals that Reed weighed 210

pounds. I think the evidence connecting Reed—as opposed to the other
                                   32

men frequenting the house—to the pants is speculative at best. I leave

room for the possibility on this record that Ramon Brumfield (whose

identification card was found in the same room), or Chad Wolf (the owner

of the house seen entering the house on the morning of the search), or

any of the other men seen entering the house during the surveillance

might also wear large pants.     Furthermore, the pants concealing the

cocaine were atop a pile of clothing that included a woman’s garments. If

we infer Buchanan’s bedroom was jointly occupied by a man and a

woman, the fact finder could only speculate that the man—not the

woman—had dominion and control over the cocaine found between the

man’s pants and the woman’s clothing.

      My colleagues also find significant a rental agreement from the

Rent-a-Center addressed to Reed and Buchanan and found in the

bedroom. I do not find the agreement probative of Reed’s dominion and

control of the cocaine found in the bedroom because there is no evidence

Reed signed or ratified the document and because it represented falsely

that he was married to Buchanan.

      My colleagues conclude Reed made incriminating statements after

his arrest establishing his dominion and control over the drugs. I do not

understand Reed’s statements as an admission of his dominion and

control over the drugs seized in the search of Buchanan’s house.         I

understand the statements instead as a vague intimation that Reed and

Buchanan could “help” police and as an expression of Reed’s willingness

to cooperate with law enforcement officers in furtherance of his desire to

protect Buchanan—the mother of his child—from prosecution. Although

I believe a fact finder could reasonably infer from Reed’s statements that

he knew Buchanan’s house contained contraband, the statements

standing alone were not in my view sufficient to support an inference
                                      33

that he exercised dominion and control over the contraband. See State v.

Kern, 831 N.W.2d 149, 162 (Iowa 2013) (concluding that knowledge of a

vast marijuana growing operation in a house did not prove the defendant

who jointly possessed the property had dominion and control over the

marijuana); cf. State v. Atkinson, 620 N.W.2d 1, 5–6 (Iowa 2000)

(concluding a passenger in a car did not exercise dominion and control

over the driver’s fanny pack, which she knew contained drugs, even

though an officer observed her making furtive movements in the vehicle

near where the fanny pack was discovered).

      I also do not share my colleagues’ willingness to infer that a

photograph found on Reed’s cell phone depicting a piece of furniture

found in the bedroom is probative of Reed’s dominion and control of the

cocaine seized from that room during the search.           Although this

photograph might support an inference that Reed (or someone using his

phone) might have had access to the room, in my view it does not

support a fair inference that Reed regularly used the room or that he

exercised dominion and control over the cocaine found there at the time

of the search.     Furthermore, even if the State adduced substantial

evidence that Reed had joint access to Buchanan’s bedroom, that fact

surely would not be sufficient under our precedent to support a finding

of his dominion and control over drugs found there. See State v. Bash,

670 N.W.2d 135, 139 (Iowa 2003) (“[T]he authority or right to maintain

control includes something more than the ‘raw physical ability’ to

exercise control over the . . . substance.”).

      Although I find many of the inferences credited by my colleagues

are speculative and therefore not substantial evidence of Reed’s dominion

and control of the drugs, I nonetheless concur in the result here. I do so

because I find inferences from Reed’s phone records, photographs found
                                       34

on his cell phone depicting what appears to be white powder on his face,

and the significant amount of cash found on his person at the time of his

arrest are minimally sufficient to constitute proof beyond a reasonable

doubt that Reed exercised dominion and control over the cocaine seized

during the search of the house. A reasonable fact finder could find the

extraordinarily large volume of phone calls of brief duration made to and

from the cell phone during a three-day period in close temporal proximity

to the arrest was consistent with drug dealing by Reed.        See United

States v. Samuels, 611 F.3d 914, 918 (8th Cir. 2010) (concluding a

defendant’s “unusually high volume of calls . . . suggested his

involvement in the drug trade”).       The photographs of Reed with white

powder about his face can also, in my view, reasonably support an

inference that he had dominion and control of the cocaine found in the

search of the bedroom of the house from which he departed minutes

before the arrest.    And although we have concluded a defendant’s

possession of $336 on his person was “too tenuous and speculative to

support an inference of constructive possession” of an illegal substance

seized in a search of his residence, State v. Webb, 648 N.W.2d 72, 80

(Iowa 2002), Reed had more than $500 on his person at the time of his

arrest immediately after leaving Buchanan’s house where the cocaine

was seized. These facts support fair inferences that are based on “more

than suspicion, speculation, or conjecture,” see State v. DeWitt, 811
N.W.2d 460, 475 (Iowa 2012), and are therefore minimally sufficient to

sustain a finding of Reed’s dominion and control of the drugs.

Accordingly, I concur in the result.

      Wiggins, J., joins this special concurrence.